Citation Nr: 1339392	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for claimed loss of use of both lower extremities.

3.  Entitlement to an initial disability rating for depressive disorder, in excess of 30 percent. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The DD-214's in the file show the Veteran had active service from July 1962 to July 1965, and from February 1977 to August 1993.  He states that he had additional military service beginning in 1974 and submitted a record of assignments showing service from November 1974.  Considering that the DD-214 for the 1977 to 1993 time period reflects 5 years, 6 months and 27 days prior active service (an amount not totally accounted for by the 3 years between 1962 and 1965), it appears that the Veteran's second period of active duty did, in fact, begin in 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida dated in July 2009 and March 2010.

The Veteran filed a claim of entitlement to "service connection" for loss of use of both lower extremities due to service-connected gout of the knees.  The RO adjudicated the issue as a service connection claim, finding that there was no loss of use of the lower extremities.  However, it is unclear what benefit the Veteran is actually seeking.  A claim for service connection would appear to be inappropriate in this instance as the Veteran is already service-connected for a bilateral knee disability claimed as gout.  He has identified no other lower extremity disability for which service connection is not in effect.  While the Veteran likely intended to file a claim for an increased rating based on loss of use of both feet (Diagnostic Code 5110) or special monthly compensation (SMC) based on loss of use of the lower extremities (38 C.F.R. §3.350), the RO did not adjudicate either issue.  Therefore, the Board does not have jurisdiction over an increased rating claim for the knees, to include SMC.  As such claims are reasonably raised by the record, they are referred to the RO for appropriate action. 

In reviewing this case the Board has not only reviewed the physical claims file, but also the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to TDIU, and entitlement to a statement of the case regarding the June 2008 rating decision, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, the RO denied an application to reopen a claim for service connection for a back disability.  The evidence associated with the claims file subsequent to the April 1999 rating decision relates to the unestablished fact of nexus necessary to substantiate the claim; and it raises a reasonable possibility of substantiating the claim.

2.  The Veteran's current back disability is related to service.

3.  The Veteran does not have loss of use of both lower extremities.  

4.  For the entire period of appeal, the Veteran's psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a back disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
3.  The basic criteria for service connection for loss of use of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for an initial disability rating of 50 percent for the Veteran's psychiatric disability are met; the criteria for a rating higher than 50 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Back

A claim for service connection for a back disability was previously denied on the merits in a January 1994 rating decision.  The Veteran subsequently filed an application to reopen the claim in January 1999.  That application was denied in an April 1999 rating decision, mailed on May 3, 1999.  The Veteran initiated an appeal of the decision, but following the June 30, 1999 statement of the case, the Veteran filed a VA Form 9 on June 13, 2000, which was not timely.  

The evidence of record at the time of the April 1999 rating decision included the Veteran's service treatment records documenting an extensive service career as a paratrooper with numerous complaints of back pain in relation to parachute jumps, as well as other injuries.  The evidence also included a post-service March 1999 VA examination report, which diagnosed degenerative joint disease at L4-5 and L5-S1, and degenerative disc disease at L5-S1.  The March 1999 examiner did not provide a nexus opinion.  

Notwithstanding the fact that the service connection claim had been denied in January 1994 based on a finding of no current back disability, and notwithstanding the fact that evidence of a current back disability was received in March 1999 with no apparent request for a nexus opinion, the RO concluded in its April 1999 decision that new and material evidence had not been received as there was yet no evidence of a nexus demonstrated between the injuries and treatment in service and the current diagnoses.  

Since the April 1999 rating decision, the evidence received includes the opinion of a VA examiner in June 2009 that the Veteran's back disability may be related to minor trauma from his service as a paratrooper vs. age-related degenerative changes.  

As this opinion relates to the unestablished fact of nexus necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and bears a reasonable possibility of substantiating the claim (see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)), the Board finds that new and material evidence has been received and reopening of service connection for a back disability is warranted. 

After a review of all of the evidence, the Board finds that the evidence in favor of service connection for a back disability has attained the point of relative equipoise with the evidence against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reveal that the Veteran was treated for lumbar pain secondary to a parachute jump in October 1977.  An aid station note indicates a September 26 injury to the back with a painful coccyx.  The diagnosis was low back pain.  In April 1980, the Veteran was treated for complaint of low back pain.  During P.T. that morning, the Veteran bent over and his back gave way.  The diagnosis was a muscle spasm.  In August 1981, the Veteran was treated for low back pain for the prior 3 weeks.  The assessment was a muscle spasm.  In October 1981, the Veteran was treated for pain in the upper lumbar region.  The diagnosis was a muscle strain.  In October 1986, the Veteran was seen for low back pain for 4 days.  X-rays revealed anterior spurring at L5-S1.  X-rays in October 1991 revealed a straightening of the normal lumbar lordosis characteristic of muscle spasm.  In April 1993, the Veteran was seen for low back pain.  The diagnosis was characteristic arthralgias secondary to degenerative joint disease.  

In addition to records showing treatment for low back pain, the Veteran was treated for numerous other physical complaints resulting from parachute jumps.  Service connection has been granted for bilateral disabilities of the knees.  

At service separation in February 1993, findings for the spine were abnormal due to low back pain.  The Veteran reported a history of recurrent back pain on the report of medical history.  

Just months after service in October 1993, the Veteran filed a claim for service connection for, among other things, low back pain.  

Thus, the evidence demonstrates a consistent history of back pain in service related to parachute jumps and physical activity.  While there is no conclusive finding of a back disability in service, findings were clearly abnormal at service separation.  Thus, it cannot be said that his injuries in service had resolved by service separation.  

The Veteran has a current chronic back disability as demonstrated by reports of VA examinations in March 1999 and March 2009.  While the VA examiner in June 2009 provided a negative opinion regarding the asserted secondary service connection theory of etiology (claimed relationship to knee disabilities), the VA examiner stated his belief that the Veteran's back disability was either related to trauma resulting from the numerous parachute jumps or age-related degenerative changes.  

The Board acknowledges that the March 2009 VA examiner did not find the service-related etiology to be the definitive cause of the current back disability.  His opinion was inconclusive with respect to whether the case was service related or age related.  However, while there is no other opinion evidence addressing this issue, there is other probative evidence regarding nexus.  This consists of the unbroken pattern of complaint and treatment in service and after service combined with an abnormal clinical finding at service separation.  This evidence in combination with the March 2009 opinion raises the evidence in favor of the service-related cause to the level of relative equipoise with the evidence against a service-related cause, i.e. age.  With resolution of reasonable doubt in favor of the claim, the Board finds that service connection for a back disability is warranted.  

Service Connection - Loss of Use

As noted in the Introduction, the Board believes that the Veteran intended to obtain an increased rating for his service-connected lower extremity disabilities, to include SMC based on loss of use of the lower extremities.  Unfortunately, the RO did not adjudicate the claim as a rating issue or SMC issue.  

When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that it would be prejudicial to the Veteran's claim for the Board here to address the rating matters in the first instance.  The Veteran was never provided notice of the evidence necessary to substantiate such claims, and he has not demonstrated actual knowledge of this information.  Indeed, based on the clinical evidence of record and the Veteran's assertions in regard to the claim, the Board would have to conclude that the Veteran does not understand the pertinent law and regulations.  As such, the claims have been referred to the RO in the Introduction.  

The Veteran has not identified any additional nonservice-connected disabilities that result in loss of use of the lower extremities.  In his claim, he specified gout of the knees, which is already a service-connected disability.  The Veteran has gout of the bilateral feet in addition to the knees.  Service connection was denied for that disability in June 2008.  The Veteran's unacknowledged disagreement with that decision is addressed in the remand below.  

The Veteran has elsewhere identified lower extremity neurological impairment associated with a back disability.  The back disability is also service connected, and all associated neurological abnormalities are deemed to also be service connected by direction of the rating schedule.  See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine (2013).  

Loss of use of the lower extremities is not itself a disability for which service connection can be granted.  Apart from its specific meaning in the provisions governing SMC ratings, it is merely a description of functional impairment resulting from a disability or group of disabilities.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  

Accordingly, service connection cannot be granted for symptoms of a disability or for functional impairment which is inherently part of any service-connected disability.  Thus, there remains no issue to be resolved regarding service connection for loss of use of the lower extremities.  The claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Psychiatric Disability - Initial Rating

The current appeal arises out of a claim received at the RO in February 2008.  Service connection for depressive disorder NOS was granted in the July 2009 rating decision, with an initial 30 percent rating assigned pursuant to Diagnostic Code 9434, effective February 4, 2008.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9434.

After a review of all of the evidence, the Board finds that an initial rating of 50 percent for depressive disorder NOS is warranted.  The Board notes that the evidence regarding the Veteran's psychiatric impairment during the period on appeal does not necessarily present a clear picture.  At times, the Veteran has been found to have essentially no functional impairment due to psychiatric symptoms.  At other times, he has been found to demonstrate a marked decline in social functioning.  Nevertheless, based on the presence of certain symptom examples reflective of higher levels of disability, balanced against periods of minimal functional impairment, the Board finds that a 50 percent rating most closely approximates the overall level of impairment in the Veteran's case.  The Board finds that for the entire period on appeal, the Veteran's service-connected psychiatric disability is manifested by occupational and social impairment with reduced reliability and productivity.  

The assessment reflecting the highest level of impairment comes from a private psychological evaluation in January 2008.  The Veteran was noted to demonstrate a pattern of markedly diminished interest and participation in significant activities.  He expressed feelings of detachment or estrangement from others.  The Veteran described severe troubles with irritability and angry outbursts.  The examiner assigned a GAF score of 48 based on difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  Specifically, he described experiencing marked declines in his social functioning.  Problematic family relationships were evidenced by his three marriages that ended in divorce, as well as by his difficulties in his relationships with two of his children. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

Thus the January 2008 psychological evaluation provides evidence in support of a rating in excess of 30 percent.  Indeed, the GAF score assigned in that report suggests an even higher rating of 70 percent based on the similar structure of the criteria and symptom examples for a 70 percent rating and the symptom examples provided for the GAF range from 41 to 50.  However, as will next be discussed, there is significant evidence weighing against entitlement to a 70 percent rating.  The Board has weighed this evidence as well and has determined that a 70 percent rating is not warranted.  In this case, a rating at the 50 percent level is the most appropriate.  

Regarding deficiencies in judgment, the January 2008 examiner found that judgment and insight appeared to fall below normal limits.  It is unclear whether falling below normal limits constitutes a deficiency.  Nevertheless, the Board finds that the examples of judgment problems cited by the examiner are not probative of deficiencies in judgment.  The examiner cited angry outbursts and irritability, as well as domestic violence in two of the Veteran's three marital relationships.  The Board notes that it is not immediately apparent how angry outbursts and irritability relate to judgment.  At a minimum, more explanation is necessary.  The January 2008 examiner provided no further explanation on this point.  

In contrast to the unexplained assertion in January 2008, a July 2009 VA outpatient note reflects that judgment was fair and thought processes were normal, linear and goal oriented.  VA outpatient examiners in December 2009 and February 2010 found the Veteran's thoughts to be organized, logical and goal directed.  Insight was adequate and judgment was likewise adequate.  A July 2009 VA examination also resulted in essentially normal findings for judgment.  The examiner found that the Veteran understands the outcome of his behavior.  

Based on findings of the July 2009 VA examiner and the VA outpatient evaluations, which appear to more directly address the Veteran's judgment than do the findings of the January 2008 private examiner, the Board finds that the Veteran's psychiatric disability has not been manifested by deficiencies in judgment.  

Regarding deficiencies in thinking, the January 2008 private examiner noted that the Veteran's concentration and immediate recall fell below normal limits.  However, the Veteran's attention capacities were within normal limits, as demonstrated by his ability to track the topic of discussion during the assessment.  Memory for recent events, as evidenced by his recall of his previous evening meal, appeared to fall within normal limits, as did his memory for recent past events, assessed via his recall of his activities during the weekend preceding the evaluation.  Remote memory, assessed via his recall of his birthplace, appeared to be intact.  Regarding speech, the January 2008 examiner noted that speech was quite normal in terms of manner and content.  Form of thought fell within normal limits, as did thought content. 

A July 2009 VA outpatient note reflects complaints of impaired memory and concentration.  However, on objective evaluation, attention, concentration, and remote memory were found to be normal.  Recent memory was described as forgetful at times.  Speech was normal in rate and volume.  Expressive language was normal and relevant.  Receptive language was normal.  

VA outpatient examiners in December 2009 and February 2010 found the Veteran's memory to be intact for recent and remote events.  There were no delusions or hallucinations.  

The July 2009 VA examiner found no hallucinations.  That examination report reflects essentially normal findings for thinking.  Attention was intact; thought processes and content were unremarkable; remote, recent, and immediate memory were normal; speech was clear and coherent.  

Thus, with the exception of findings of the January 2008 examiner regarding concentration and immediate recall, and the Veteran's assertion that he has problems with memory and concentration, the evidence regarding thinking is essentially normal.  The Veteran's reports are certainly competent evidence and are deemed credible.  However, the Board emphasizes that mild memory loss is consistent with a 30 percent rating under the rating schedule.  Moreover, the evidence demonstrates that the reported problems with concentration and memory have not significantly affected his thinking ability.  The Board finds that, on balance, the Veteran has not demonstrated a deficiency in thinking.  

Regarding deficiencies in work and school, the Veteran has not been employed during the period on appeal, nor has he asserted that he has attended school.  There is therefore no direct example of a deficiency in work or school.  However, the July 2009 VA examiner made specific findings addressing these points.  When presented with the types and degrees of impairment associated with each rating level, the examiner found that none were present.  He found that there was not total occupational and social impairment due to "PTSD" signs and symptoms.  As noted above, service connection is not in effect for PTSD, but is specifically for depressive disorder NOS.  He found that PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood or school.  He found that there is not reduced reliability and productivity due to PTSD symptoms.  He found that there is not occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal.  He found that there are not PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Indeed, the July 2009 VA examiner found that the mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  

As noted above, the clinical findings in this case do not present a consistent picture.  The January 2008 private examiner clearly attempted to portray a more serious level of impairment than is reflected in the other evidence.  It is findings such as that expressed by the July 2009 VA examiner that are being weighed against the findings of the private examiner.  The Board acknowledges that some of the evidence suggests entitlement to a rating higher than 50 percent.  However, other evidence suggests entitlement to a rating lower than 50 percent.  On balance, a 50 percent rating is deemed most appropriate.  

In any event, the findings directly addressing impairment of work and school functioning, in particular, the finding that that there are not PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, demonstrate that there are not deficiencies in work or school functioning.  

Regarding deficiencies in mood, the picture is mixed to some degree.  In January 2008, the Veteran reported that he experienced a depressed mood many days, although he indicated that on others, he was able to "get out of bed and stick to it."  He reported that his mood at the time of the evaluation was consistent with "some depression."  He described experiencing feelings of worthlessness and guilt, although he deemed them to be to appropriate, on a daily basis.  Affect was somewhat blunted, but stable during the evaluation.  It was appropriate for the discussion at all times.  The Veteran described his mood to a VA outpatient examiner in December 2009 as "better.  I wake up feeling invigorated.  I have energy and desire."  He rated his mood as an 8 in a scale of 1 to 10, 10 being neutral.  In February 2010, the Veteran described his mood as "OK."  A July 2009 VA outpatient note reflects that the Veteran demonstrated cooperative interpersonal skills.  VA outpatient examiners in December 2009 and February 2010 found the Veteran to be cooperative.  The July 2009 VA examiner described the Veteran's mood as good and euthymic.  His attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  His affect was appropriate.  The Veteran reported symptoms of depression on a weekly and monthly basis.  The severity can be moderate and occasionally serious.  The duration can last a day or shorter.

Thus, the Veteran has described periods of a depressed mood mixed with periods of an essentially normal mood.  While the Board is not suggesting that there is no impairment of mood, such impairment is clearly episodic.  

In contrast to the other criteria for a 70 percent rating, the Board finds that there is clear evidence of deficiencies in family relations.  The findings of the January 2008 private examiner appear to focus on this element.  The examiner noted a pattern of markedly diminished interest and participation in significant activities; he expressed feelings of detachment or estrangement from others; he described severe troubles with irritability and angry outbursts.  The examiner described a marked decline in social functioning and problematic family relationships evidenced by his three marriages that ended in divorce, as well as by his difficulties in his relationships with two of his children.  The July 2009 VA examination report notes that the Veteran will visit with buddies and drink beer.  He enjoys a little fishing and watching TV news.  He spends his time with retired military friends.  He reported occasional church attendance and a 7-year relationship with a female friend.  The examiner found no problems with activities of daily living.  

Conversely, a July 2009 VA outpatient note reflects a loss of interest and motivation (no longer fishing or socializing).  

In sum, while the evidence demonstrates deficiencies in family relations, and episodic mood deficiencies, the evidence weighs against significant deficiencies in work, school, judgment, or thinking.  Thus, the criteria for a 70 percent rating are not met and are not more nearly approximated than the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.

In addition to the explicit criteria discussed above, the Board also finds the symptom examples for each rating level to be significant.  Regarding suicidal ideation, the January 2008 private examiner noted that suicidality, and homicidality were denied; although recurrent thoughts of death were described.  A July 2009 VA outpatient note reflects that the most recent thoughts of death and suicide were 7 or 8 months prior.  VA outpatient examiners in December 2009 and February 2010 found no suicidal or homicidal ideation.  While the July 2009 VA examiner noted suicidal ideation in the past (e.g. after last divorce, leaving the military), he reported no such episodes since 1993.  There were no plans and no ideation at the time of the examination.  Thus, while there has been suicidal ideation present at times, it cannot be said to describe the Veteran's regular thought processes.  

Regarding impaired impulse control (such as unprovoked irritability with periods of violence), the January 2008 examiner noted that impulse control, as demonstrated by the history of substance abuse and problems with marriages, appeared to fall below normal limits.  The Board finds again that, while the January 2008 examiner applied the terminology of the rating schedule, the examples he used do not in fact approximate what is contemplated by the rating schedule.  Notably, a history of "substance abuse" and problems with marriages does not suggest the level of occupational and social impairment contemplated by the symptom example for the 70 percent rating.  The Board emphasizes that the Veteran denied in the January 2008 report that he had any history of drug use and he reported his current alcohol consumption as approximately 2 beers per day with more on the weekends.  It is arguable whether such a description actually equates to substance abuse as asserted without explanation by the January 2008 examiner; however, it is difficult to comprehend how this description represents an impairment of impulse control.  While the examiner does appear to have attempted to fit his findings to the rating criteria, regarding impaired impulse control, the fit would appear to be loose at best.  The Board finds the assertion of the examiner to be logically unpersuasive.  

In contrast to the findings in January 2008, a July 2009 VA outpatient note reflects that impulse control was fair.  The Board notes that "fair" does not imply or suggest "impaired."  VA outpatient examiners in December 2009 and February 2010 found the Veteran's impulse control to be adequate.  The July 2009 VA examiner found that the Veteran demonstrated good impulse control and there were no episodes of violence.  

The Board acknowledges that the Veteran has historically demonstrated episodes of violence, including some reported domestic assault.  While any assault would be evidence of impaired impulse control, there is no suggestion that physical assaults are the type of behavior that is characteristic of the Veteran during the period of this appeal.  Notwithstanding physical assaults, the January 2008 examiner's assertion that general marital problems are evidence of impaired impulse control is not adequately explained and is again unpersuasive.  Moreover, this finding must be balanced against otherwise normal clinical findings for impulse control.  As noted above, the January 2008 private examiner has also made a somewhat strained attempt to characterize the Veteran's alcohol consumption as demonstrating impaired impulse control.  The Board is not persuaded by this finding, as there is no suggestion that alcohol consumption has played a significant impact on the Veteran's daily functioning.  

There are no findings of the type and degree contemplated as spatial disorientation or neglect of personal appearance and hygiene.  The January 2008 examiner found the Veteran to be oriented to all three spheres: person, place, and time.  A July 2009 VA outpatient note reflects that orientation was normal; appearance and grooming were appropriate and hygiene was normal.  VA outpatient examiners in December 2009 and February 2010 found the Veteran to be alert and oriented to 3 spheres and to be well groomed.  The July 2009 VA examiner found the Veteran to be clean, neatly groomed, and appropriately dressed.  He was thought to be able to maintain minimum personal hygiene.  Orientation was intact to person, time, and place.  

While the evidence clearly establishes a difficulty in establishing and maintaining effective relationships, it does not suggest the inability to do so.  There is a clear distinction in the symptom examples between "difficulty" in establishing and maintaining effective work and social relationships, characteristic of a 50 percent rating and "inability" to establish and maintain effective relationships characteristic of a 70 percent rating.  There is no assertion that the Veteran is "unable" to establish and maintain effective relationships, and the evidence that he spends time with retired military friends indicates that he is not unable to establish and maintain effective relationships.  

There is also no finding or assertion of symptoms of the type and degree contemplated as obsessional rituals which interfere with routine activities or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  While the Veteran is acknowledged to experience depression, the evidence demonstrates that he retains a substantial ability to function independently, appropriately, and effectively.  

The Board acknowledges that the evidence demonstrates significant sleep impairment, including insomnia, nightmares, and night sweats; however, such symptomatology is entirely contemplated under the rating for the 30 percent level.  

Regarding symptom examples associated with the 100 percent level, the Board finds that there are no symptoms of the type and degree contemplated as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

There is also an explicit finding by the July 2009 examiner that the Veteran does not have total occupational and social impairment.  

The Board has addressed the actual rating criteria for a 70 percent rating as well as the symptom examples associated with a 70 percent rating.  Regarding the symptom examples, the Board acknowledges that the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the Board must consider all symptoms that affect the level of occupational and social impairment, including those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.126; Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).

As noted above, the GAF score represents the Veteran's overall psychological functioning.  Balanced against the GAF score of 48 assigned by the January 2008 private examiner, the July 2009 VA outpatient examiner assigned a GAF score of 55; the December 2009 VA outpatient examiner assigned a GAF score of 65; the February 2010 VA outpatient examiner assigned a GAF score of 65; and the July 2009 VA examiner GAF 60.  

GAF scores of 51-60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Thus, to the extent that the Veteran has had periods of serious impairment, these must be balanced against periods of mild and moderate impairment.  

Here, the Board finds that the Veteran does not experience symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in conjunction with the 70 percent or 100 percent ratings under Diagnostic Code 9434.  The Board finds that the most appropriate rating on balance is 50 percent.  For the reasons stated, the Board finds that the weight of the evidence is against a rating in excess of 50 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  All the Veteran's symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Given the variety of ways in which the rating schedule contemplates functional loss for psychiatric disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his psychiatric disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected psychiatric disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is granting service connection for a back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the claim of entitlement to service connection for loss of use of the lower extremities, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to service connection and increased ratings, including assignment of SMC ratings.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Concerning the appeal for a higher initial rating for the psychiatric disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  

In addition, the Veteran was afforded a VA examination to address the manifestations and severity of his psychiatric disability.  This examination is adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The report includes findings that are pertinent to the rating schedule.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


ORDER

Reopening of the claim of entitlement to service connection for a back disability is granted.

Service connection for a back disability is granted.

Service connection for a disability manifested by loss of use of both lower extremities is denied.

An initial disability rating of 50 percent, but not higher, for the service-connected psychiatric disability is granted, subject to the laws and regulations governing payment of monetary benefits.




REMAND

The Board has granted service connection for a back disability.  Therefore, adjudication of the TDIU issue must be deferred pending RO action to implement the Board's decision and assign an initial rating.   

In a June 2008 rating decision, the RO granted service connection for tinnitus and assigned a rating of 10 percent, effective August 24, 2007.  The RO denied ratings in excess of 10 percent for bilateral knee disabilities and denied a compensable rating for hearing loss.  The RO denied service connection for bilateral gout of the feet and for hypertension.  In a VA Form 21-4138 received in September 2008, the Veteran disagreed with the June 2008 decision "on all issues."  He requested a DRO review.  While the RO initiated development on two claims that were also filed on the same form, to date, no action has been taken on the Veteran's notice of disagreement.  

Accordingly, the issues of entitlement to TDIU and entitlement to a statement of the case regarding the June 2008 rating decision are REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issues adjudicated on the June 2008 rating decision.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights and take all actions necessary to address his request for DRO review.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2013).  If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.
 
2.  After implementation of the Board's decision to grant service connection for a back disability, readjudicate the issue of a TDIU.  

If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


